PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










EXAMINER’S ANSWER

BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/437,901
Filing Date: 11 Jun 2019
Appellant(s): Carciero, John James



__________________
Howard M. Cohn
For Appellant







This is in response to the appeal brief filed 3/4/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/1/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argued that the main reference to Wagner does not teach or suggest “a support frame” as define in his claim 1.   Appellant asserted that providing such frame to Wagner will results in inoperable device for what Wagner intended.
The examiner respectfully disagrees and further asserts that such are appellant’s owns conclusions not based upon the cited art nor what such teachings would have suggested to those of ordinary skill in the art.
	The examiner acknowledged that Wagner is not specific regarding a support frame constructed of a plurality of pipes coupled to the legs portion of upright frame and configured to support the upright frame in an upright position when resting on a surface.
	Such structure is taught and suggested by Huff, as base 6 formed by pipes/tubes 6a, 6b and 24, supporting dummy (Figs. 1A-3 and 8; see 5:56-6:12, regarding the support of base 6 to dummy including limb 40; see 6:28-7:19, regarding the structure of the base/support).

	Appellant has not shown why one of ordinary skill in the art, according to the teachings of Huff, would have not been motivated to include a support frame to the device of Wagner.
	In that regard, as it has been held one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
First, the limitations “a support frame constructed of a plurality of pipes coupled to the legs portion and configured to support the upright frame in an upright position when resting on a surface”, have no indication that the device as claimed, when in use includes a support frame for such an upright position, as argued.  Thus, absent any specifics, such limitations are no indication for such intended use of the structural support in an upright position, just that the upright frame is upright when resting on a surface.
Second, as stated by the examiner in the final office action, the legs are legs segment assembly 120 that is construed as coupled to the body member portion (such as pipes/parts 118 and 122; best shown in Figs. 7 and 8).  Thus, the pair of legs are not assembly 120 alone, but rather they are inclusive of pipes/parts 118 and 122.
Now, the legs of Wagner would have been supported by a support frame constructed of a plurality of pipes (such as Huff’s pipes 6a-6ab-24; as best seen in Figs. 1-3) to be coupled to the legs portion of Wagner in order to maintain an upright, free-stand of Wagner which is very much similar to appellant’s use of support frame (Fig. 2 or Fig. 3).
Wagner’s structural support having its legs (again segments, pieces 118-122) even though in a slant forward manner (e.g. Fig. 7, similar to appellant’s Fig. 2 legs 13) could have been modified to maintaining and supporting, the body in an upright position.  The frame of Huff, i.e. a support frame constructed of a plurality of pipes, would have maintained the support of Wagner’s body portion in an upright position when resting on a surface (similar to appellant’s Fig. 2 support 15). The structural support may be converted into a dummy/mannequin and in use be wrestled or grappled; however, it may rest on a surface in an upright position when connected to a support as claimed.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AMIR A KLAYMAN/Examiner, Art Unit 3711                                                                                                                                                                                                        


Conferees:
/MELBA BUMGARNER/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        
/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715  


                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.